Case 2:18-cv-10179-DSF-AGR Document 53 Filed 06/18/19 Page1of1 Page ID #:3074

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER FORM COURT USE ONLY
Please use one form per court reporter per case, and contact court reporter DUE DATE:
CENTRAL DISTRICT OF CALIFORNIA directly immediately after e-filing form. (Additional instructions on next page.)
la. Contact Person 2a, Contact Phone 3a. Contact E-mail . . .
for this Order | |A™man Khan (SBN 196217) Number (213) 805-5324 Address akhan@piercebainbridge.com
1b, Attorney Name 2b, Attorney Phone 3b, Attorney E-mail
(if different) Number Address
4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5. Name & Role of
. Party Represented Sergey Grishin, Plaintiff
Pierce Bainbridge Beck Price and Hecht LLP
B55 S. Grand Ave., 44th Floor 6. Case Name Grishin v. Sulkess
Los Angeles, CA 90071
7a. District Court 1 Oar _ _ 7b. Appeals Court
Case Number 2:18-cv-10179-DSF-AGR Case Number
8. INDICATE WHETHER PROCEEDING WAS (choose only one per form):
EF DIGITALLY RECORDED TRANSCRIBED BY A COURT REPORTER; NAME OF COURT REPORTER: |Pat Cuneo
9. THIS TRANSCRIPT ORDER IS FOR: [_| Appeal Non-Appeal [_] Criminal Civil [-] CJA [-] USA [[] FPD [| I forma pauperis (Court order for transcripts must be attached)

 

You MUST check the docket to see if the transcript has already been filed, and if so,

10. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested, format(s), and delivery type): provide the "Release of Transcript Restriction” date in column c, below.

 

a. HEARING(S) OR PORTIONS OF HEARINGS (Attach additional pages if necessary. If sealed, a court

 

 

 

(CM/ECF access included c. RELEASE OF TRANS.
order releasing ranscript to the ordering party must be attached here or emailed to b. SELECT FORMAT(S) ith purchase of transcript.) RESTRICTION DATE | & DELIVERY TYPE
‘anscripts_cacd@cacd.uscourts.gov.
DATE JUDGE PROCEEDING TYPE / PORTION PDF TEXT/ CONDEN: CMECF worn (Provide release date o (One per line, but check with
If requesting less than full hearing, specify portion (e.g, witness or time). CJA | fay) ASC «PAPER SED ACCESS. ppg efiled transcript, or check to| court reporter before choosing
(name) orders: indicate if openings, closings, voir dire, or instructions requested. ems (email) (email) (web) certify none yet on file. ) any type but "ordinary.”)
06/17/2019 | Dale Fischer [Scheduling Conference © 00 0 0 0/6 DAILY (Next day)

 

O O O 0 O00 010

O OO O O O O10
QO O O O AO O10
OO OO O O O10

11. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC. CJA Orders: Explain necessity of non-appeal orders, orders for transcripts of proceedings involving only a co-defendant, & special authorizations to be
req d in Section 14 of CJA-24 Voucher (attach additional pages if needed).

 

 

 

 

 

 

 

 

 

 

 

 

 

12. ORDER & CERTIFICATION. By signing below, I certify that I will pay all charges (deposit plus additional), or, where applicable, promptly take all necessary steps to secure

payment under the Criminal Justice Act. . | yy )
Date |June 18, 2019 Signature Z
G-120 (06/18) j . fio

 
